DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al., U.S. Publication  number 2019018567.
	Regarding claims 1, 12, Boland et al., discloses a viscoelastic conductive nanomaterial-polymer nanocomposites and sensing devices with features of the claimed invention including a nanocomposite material comprising a polymer (see paragraph 0001), a cross-linking agent (see, for example, paragraph 0006), that forms transient crosslinks between two or more polymer chains, and a conductive nanomaterial (see paragraph 0007), wherein the nanocomposite material is printed in the form of a film or a sheet (see paragraph 0062, or 0123).  Boland does not recited a printed nanocomposite material.  However, it would have been obvious for a skill artisan, before the effective filing date of the invention to print the nanocomposite to a surface, because he mention a solid like material (see claim 3), and these kind of nanostructure are usually must be printed on a surface for various application. 
	Regarding claim 2, the film or sheet of nanocomposite material has similar thickness range (see paragraph 0081).
	Regarding claim 3, the conductive nanomaterial is selected from the group comprising graphene, or, metallic nano-platelets, (see paragraph 0024). 
	Regarding claim 4,  the polymer is an elastomer selected from elements of the claimed mention group (see paragraph 0016).  
	Regarding claim 5, the cross-linking agent that forms transient crosslinks between two or more polymer chains is a weak crosslinking agent, (see paragraphs 0073, and 0135).
	Regarding claim 6, the crosslinking agent that forms transient crosslinks between two or more polymer chains is boric acid (see claim 12).  
	Regarding claim 7,  the polymer is low molecular weight polydimethylsiloxane (see claim 9). 
	Regarding claim 8, the concentration of the conductive nanomaterial in the nanocomposite material falls within the range (see claim 15).
	Regarding claim 9, the nanocomposite material has a gauge factor falls within the range. 
	Regarding claim 10,  the sheet or film is a thermoplastic, or an elastomer, (see claim 4), 	
	Regarding claims 11, 16,  the nanocomposite material can be a strain sensor (see paragraph 0135).  
	Regarding claim 13, a printable surface is generally one of  glass, semi- conductors, metal, ceramic, aluminum foil, copper foil or other stable conductive foils or layers.  
	Regarding claim 14, there must be some sort of adhesive on the surface for proper connection.  
	Regarding claim 15, the nanocomposite material is originally in the form of a sheet, (see paragraph 0062). 
	Regarding claims 16-18, Boland does not specifically recite the application of his device.  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify his deice and use such sensor on any related surface to measure a related force effect.  
	Regarding claim 19, due to the nature of his goal, Boland does not elaborate on processing data.  It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify his device to use a processing technique to read the data in a meaningful way.  Because for any senor device such processing is necessary to read and use data and suitably provide the desire result. 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, October 13, 2022